Exhibit 10.2
EMPLOYMENT AGREEMENT
(Change of Control)
     This Employment Agreement (“Agreement”), dated as of                     
is entered into between Noven Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and                      (the “Executive”).
     The Board of Directors of the Company (the “Board”), has determined that it
is in the best interests of the Company and its shareholders to assure that the
company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in
Section 2) of the Company. The Board believes it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change of Control and to encourage
the Executive’s full attention and dedication to the Company currently and in
the event of any threatened or pending Change of Control and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which promote continued service of the Executive to the Company, thereby
potentially enhancing the value received by shareholders in the Change of
Control, and which are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.
     In consideration of the foregoing and the mutual promises contained below,
and in consideration of the Executive’s entry into non-competition covenants
under the Confidentiality and Invention Agreement or any other separate
agreement with the Company, Executive and the Company agree as set forth below.
     1. Certain Definitions.
     (a) “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1(b)) on which a Change of Control occurs.
Anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and if the Executive’s employment with the Company is terminated
prior to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect the
Change of Control or (ii) otherwise arose in connection with or in anticipation
of the Change of Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately prior to the date of such termination of
employment.
     (b) “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the third anniversary of such date; provided, however, that
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”) the Change of Control Period may
be extended by the Company so as to terminate three years from such Renewal Date
by the Company giving notice to the Executive that the Change of Control Period
shall be so extended.

 



--------------------------------------------------------------------------------



 



     2. Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean the occurrence of one of the following events after the date
of this Agreement:
     (a) Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934), (an “Acquiring Person”)
shall acquire voting securities of the Company and immediately thereafter is a
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) of 40% or more of either (i) the then
outstanding shares of common stock of the Company or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that an Acquiring Person shall not include the
Company, any of its affiliated companies (as defined in Section 4(b)(i) hereof),
any employee benefit plan of the Company or its affiliated companies, or any
person or entity organized, appointed or established by the Company or its
affiliated companies for or pursuant to the terms of any such plan); or
     (b) During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director who is a representative or nominee of an Acquiring Person) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board; or
     (c) The shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, and the merger or consolidation has been
consummated, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent corporation (within
the meaning of Section 424(e) of the Internal Revenue Code of 1986, as amended
(the “Code”)) of such surviving entity) at least a majority of the Outstanding
Company Voting Securities, such surviving entity or the parent corporation of
such surviving entity outstanding immediately after such merger or
consolidation; or
     (d) the shareholders of the Company approve a plan of reorganization (other
than a reorganization under the United States Bankruptcy Code) or complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, and the Company has
taken the first substantive step pursuant to the plan of reorganization or
complete liquidation or the sale or disposition has been consummated; provided,
however, that a Change of Control shall not be deemed to have occurred in the
event of: (i) a sale or conveyance in which the Company continues as the
ultimate parent holding company of an entity or entities that conduct all or
substantially all of the business or businesses formerly conducted by the
Company, or (ii) any transaction undertaken for the purpose of incorporating the
Company under the laws of another jurisdiction, if such transaction does not
materially affect the beneficial ownership of the Company’s capital stock.

-2-



--------------------------------------------------------------------------------



 



     3. Employment Period. The Company hereby agrees to continue the Executive
in its employ, and the Executive hereby agrees to remain in the employ of the
Company, in accordance with the terms and provisions of this Agreement, for the
period commencing on the Effective Date and ending on the second anniversary of
such date (the “Employment Period”). The foregoing notwithstanding, it shall not
constitute a breach of this Section 3 for the employment of the Executive to
terminate in accordance with Section 5 prior to the end of the Employment
Period.
     4. Terms of Employment.
     (a) Position and Duties.
          (i) During the Employment Period, (A) the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be at least commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 90-day period immediately preceding the Effective Date and
(B) the Executive’s services shall be performed at the location where the
Executive was employed immediately preceding the Effective Date or any office
which is the headquarters of the Company and is less than 35 miles from such
location. For purposes of this Agreement, if Executive has authority, duties and
responsibilities that relate to the Company’s status as a publicly held company
immediately preceding the Effective Date, the Executive’s authority, duties and
responsibilities shall be deemed commensurate only if they continue to relate to
the ultimate parent corporation (whether or not that company is a publicly held
company).
          (ii) During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive agrees
to devote substantially full attention and time during normal business hours to
the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company (or as a director of
the Company, if serving as such), in accordance with this Agreement. It is
expressly understood and agreed that to the extent that any such activities have
been conducted by the Executive prior to the Effective Date, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) subsequent to the Effective Date shall not thereafter be deemed
to interfere with the performance of the Executive’s responsibilities to the
Company.

-3-



--------------------------------------------------------------------------------



 



     (b) Compensation.
          (i) Base Salary. During the Employment Period, the Executive shall
receive an annual base salary (“Annual Base Salary”), which shall be paid in
equal installments on a monthly or more frequent basis, at least equal to twelve
times the highest monthly base salary paid or payable to the Executive by the
Company and its affiliated companies in respect of the twelve-month period
immediately preceding the month in which the Effective Date occurs. During the
Employment Period, the Annual Base Salary shall be reviewed at least annually
and shall be increased at any time and from time to time as shall be
substantially consistent with increases in base salary generally awarded in the
ordinary course of business to other Peer Executives (as defined below) of the
Company and its affiliated companies. Any increase in Annual Base Salary shall
not serve to limit or reduce any other obligation to the Executive under this
Agreement. Annual Base Salary shall not be reduced after any such increase and
the term Annual Base Salary as utilized in this Agreement shall refer to Annual
Base Salary as so increased. As used in this Agreement, the term “affiliated
companies” shall include any company controlled by, controlling or under common
control with the Company.
          (ii) Annual Bonus. In addition to Annual Base Salary, the Executive
(A) shall be awarded, for the fiscal year during which the Change of Control
occurred and the next following fiscal year during the Employment Period, an
annual bonus (the “Annual Bonus”) in cash at least equal to the average
annualized (for any fiscal year consisting of less than twelve full months or
with respect to which the Executive has been employed by the Company for less
than twelve full months) bonus paid or payable, including by reason of any
deferral, to the Executive by the Company and its affiliated companies in
respect of the three fiscal years immediately preceding the fiscal year in which
the Effective Date occurs (the “Recent Average Bonus”), and (B) shall be
provided an opportunity to earn an Annual Bonus, for any fiscal year beginning
during the Employment Period after the end of the fiscal years covered by clause
(A), with the following terms:

  (a)   Target bonus payable for performance at a designated target level which
shall be a percentage of Annual Base Salary not less than the percentage of
Executive’s then annual base salary represented by Executive’s highest target
bonus amount established prior to the Change of Control and with respect to the
year in which the Change of Control occurred or, if no annual bonus was
established for that year, with respect to the immediately preceding year    
(b)   Bonus payable at amounts in excess of the target bonus for performance at
designated levels in excess of the designated target level, consistent with the
bonus program as in effect prior to the Change of Control

-4-



--------------------------------------------------------------------------------



 



  (c)   Minimum bonus payable for performance at a designated threshold level
will equal 50% of target bonus, with bonus amounts payable interpolated for
performance between threshold and target     (d)   No bonus will be payable for
performance below the designated threshold level     (e)   The Board or its
compensation committee shall determine the performance requirements, but such
requirements must be reasonably related to the Company’s business plan, with the
target performance level determined by the Board or its compensation committee
to be reasonably likely to be attained (taking into account the business plan)
and not more difficult to attain than the target level of performance applicable
to annual bonus opportunities of other senior executives for that fiscal year,
and the above-target performance requirements and threshold performance
requirements being specified for the same type of performance and with levels
that vary in difficulty of attainment from the level of target performance by
customary increments based on the most favorable terms of the Company’s annual
bonus program in effect in the three fiscal years beginning immediately before
the Change of Control.     (f)   Each such Annual Bonus shall be paid no later
than the end of the third month of the fiscal year next following the fiscal
year for which the Annual Bonus is awarded, unless the Executive shall elect to
defer the receipt of such Annual Bonus.

          (iii) Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other Peer Executives of the Company and its affiliated companies, but in no
event shall such plans, practice, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
90-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other Peer Executives of the Company and its affiliated companies.

-5-



--------------------------------------------------------------------------------



 



          (iv) Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to other Peer Executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with benefits which are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, those provided generally
at any time after the Effective Date to other Peer Executives of the Company and
its affiliated companies.
          (v) Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable employment expenses
incurred by the Executive in accordance with the most favorable policies,
practices and procedures of the Company and its affiliated companies in effect
for the Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other Peer Executives of the Company and its
affiliated companies.
          (vi) Fringe Benefits. During the Employment Period, the Executive
shall be entitled to fringe benefits in accordance with the most favorable
plans, practices, programs and policies of the Company and its affiliated
companies in effect for the Executive at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other Peer
Executives of the Company and its affiliated companies.
          (vii) Office and Support Staff. During the Employment Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its affiliated companies at any time during
the 90-day period immediately preceding the Effective Date or, if more favorable
to the Executive, as provided generally at any time thereafter with respect to
other Peer Executives of the Company and its affiliated companies.
          (viii) Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other Peer Executives of the Company and its
affiliated companies.
          (ix) “Peer Executives.” For purposes of this Agreement, references to
“peer executives of the Company and its affiliated companies” shall refer only
to Executives based in the United States.

-6-



--------------------------------------------------------------------------------



 



     5. Termination of Employment.
     (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 180 consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
withheld unreasonably).
     (b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall only
mean (i) any material act or acts of personal dishonesty taken by Executive
which is either (x) at the expense of the Company, or (y) reasonably likely to
bring significant disrepute to the Company, (ii) subject to the following
sentences, any violation by Executive of Executive’s material obligations under
this Agreement (other than as a result of incapacity due to physical or mental
illness) which is demonstrably willful and deliberate on Executive’s part and
which is not remedied within ten business days after receipt of written notice
from the Company, (iii) the conviction of Executive for any criminal act which
is a felony or a misdemeanor in each case involving moral turpitude, or (iv) a
material breach of Executive’s Confidentiality and Invention Agreement with the
Company. The requirement of written notice from the Company specifying the
breach is mandatory, and shall provide at least ten days for such breach to be
remedied.
     (c) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:
          (i) the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) or any other action by the Company which results in a diminution
in such position (including any action which results in a diminution of status,
offices, titles and reporting levels or requirements), authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of written notice thereof given by the Executive;

-7-



--------------------------------------------------------------------------------



 



          (ii) any failure by the Company to comply with any of the provisions
of Section 4(b), other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of written notice thereof given by the Executive;
          (iii) the Company’s requiring the Executive to be based at any office
or location other than that described in Section 4(a)(i)(B);
          (iv) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or
          (v) any failure by the Company to comply with and satisfy
Section 11(c), provided that such successor has received at least ten days prior
written notice from the Company or the Executive of the requirements of
Section 11(c).
For purposes of this Section 5(c), (A) the requirement of written notice from
the Executive specifying the grounds for Good Reason is mandatory in all cases,
but Good Reason will exist if the Company fails to remedy any such grounds for
Good Reason within ten days, and (B) any good faith determination of “Good
Reason” made by the Executive shall be conclusive.
     (d) Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 12(b). For purposes of
this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 15 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.
     (e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination and (iii) if the Executive’s employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability Effective Date, as the case may be.

-8-



--------------------------------------------------------------------------------



 



     6. Obligations of the Company Upon Termination.
     (a) Good Reason; Other Than for Cause or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause or Disability or the Executive shall terminate employment for
Good Reason:
          (i) the Company shall pay to the Executive in a lump sum in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:
               A. the sum of (1) the Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid, and (2) the product of
(x) the greater of (i) the Annual Bonus paid or payable, including by reason of
any deferral, to the Executive (and annualized for any fiscal year consisting of
less than twelve full months or for which the Executive has been employed for
less than twelve full months) for the most recently completed fiscal year during
the Employment Period, if any, and (ii) the Recent Average Bonus (such greater
amount shall be hereinafter referred to as the “Highest Annual Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, (the
sum of the amounts described in clauses (1) and (2) shall be hereinafter
referred to as the “Accrued Obligations”), and payments of deferred compensation
pursuant to Section 6(e); and
               B. the amount (such amount shall be hereinafter referred to as
the “Severance Amount”) equal to the product of (1) two and (2) the sum of
(x) the Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and,
provided further, that such amount shall be reduced by the present value
(determined as provided in Section 280G(d)(4) of the Code) of any other amount
of severance relating to salary or bonus continuation to be received by the
Executive upon termination of employment of the Executive under any agreement,
severance plan, policy or arrangement of the Company or its subsidiaries or
affiliated companies; and
          (ii) for the remainder of the Employment Period, or such longer period
as any plan, program, practice or policy may provide, the Company shall continue
benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 4(b) (iv) and Section 4(b)(vi) if
the Executive’s employment had not been terminated in accordance with the most
favorable plans, practices, programs or policies of the Company and its
affiliated companies as in effect and applicable generally to other Peer
Executives and their families during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other Peer Executives of the Company and its
affiliated companies and their families, (such continuation of such benefits for
the applicable period herein set forth shall be hereinafter referred to as
“Welfare Benefit Continuation). If the Executive becomes re-employed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until the end of the Employment Period and to have retired on
the last day of such period; and

-9-



--------------------------------------------------------------------------------



 



          (iii) to the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive and/or the Executive’s family any
other amounts or benefits required to be paid or provided or which the Executive
and/or the Executive’s family is eligible to receive pursuant to this Agreement
and under any plan, program, policy or practice or contract or agreement of the
Company and its affiliated companies as in effect and applicable generally to
other Peer Executives and their families during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally thereafter with respect to other peer executives of the Company
and its affiliated companies and their families (such other amounts and benefits
shall be hereinafter referred to as the “Other Benefits”).
          (iv) Except to the extent this benefit is provided under (ii) or
(iii) above, the Company shall provide Executive with outplacement benefits for
a one-year period on terms consistent with the highest level of such benefits
provided under policies and practices in effect in the one year period before
the Change of Control, provided that Executive may elect within 15 days of
termination to receive, in lieu of such benefits, a cash payment equal to the
present value of such benefits.
          (v) If any benefit to be provided under (ii) or (iii) above cannot be
so provided under the terms of the plan or program, or legal limitations on such
plan or program, in lieu of such benefit the Company shall pay to Executive an
amount in cash equivalent (on an after-tax basis from the Executive’s point of
view) to the Company’s cost of providing such benefit to Executive on an
individual basis, but assuming that any cost to the Executive under the plan or
program would have been borne by the Executive (in an equal dollar amount) under
such individual arrangement.
     (b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, employment under this Agreement
shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than for (i) payment of Accrued
Obligations (which shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination),
payment of deferred compensation obligations pursuant to Section 6(e), and the
timely payment or provision of the Welfare Benefit Continuation and Other
Benefits (excluding, in each case, Death Benefits (as defined below)) and
(ii) payment to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination of an amount equal to the
present value (determined as provided in Section 280G(d)(4) of the Code) of any
cash amount to be received by the Executive or the Executive’s family as a death
benefit pursuant to the terms of any plan, policy or arrangement of the Company
and its affiliated companies, but not including any proceeds of life insurance
covering the Executive to the extent paid for directly or on a contributory
basis by the Executive (which shall be paid in any event as an Other Benefit)
(the benefits included in this clause (b) shall be hereinafter referred to as
the “Death Benefits”).

-10-



--------------------------------------------------------------------------------



 



     (c) Disability. If the Executive’s employment is terminated by reason of
the Executive’s Disability during the Employment Period, employment under this
Agreement shall terminate without further obligations to the Executive under
this Agreement, other than for (i) payment of Accrued Obligations (which shall
be paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination), payments of deferred compensation pursuant to Section 6(e), and
the timely payment or provision of the Welfare Benefit Continuation and Other
Benefits (excluding, in each case, Disability Benefits (as defined below)) and
(ii) payment to the Executive in a lump sum in cash within 30 days of the Date
of Termination of an amount equal to the present value (determined as provided
in Section 280G(d)(4) of the Code) of any cash amount to be received by the
Executive as a disability benefit pursuant to the terms of any plan, policy or
arrangement of the Company and its affiliated companies, but not including any
proceeds of disability insurance covering the Executive to the extent paid for
directly or on a contributory basis by the Executive (which shall be paid in any
event as an Other Benefit) (the benefits included in this clause (c) shall be
hereinafter referred to as the “Disability Benefits”).
     (d) Cause; Other than for Good Reason. If the Executive’s employment shall
be terminated for Cause during the Employment Period, employment under this
Agreement shall terminate without further obligations to the Executive under
this Agreement, other than the obligation to pay to the Executive Annual Base
Salary through the Date of Termination and payments of deferred compensation
pursuant to Section 6(e) to the extent theretofore unpaid. If the Executive
terminates employment during the Employment Period, excluding a termination for
Good Reason, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations and the timely payment or
provision of Other Benefits. In such case, all Accrued Obligations shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination.
     (e) Deferred Compensation Payouts. Upon any termination of employment,
payments shall be made to the Executive (or to Executive’s legal representatives
following death) of vested deferred compensation at such times as specified
under the documents governing the deferred compensation plan or arrangement,
subject to applicable limitations under Code Section 409A to ensure that no
additional taxes apply thereunder.
     7. Non-exclusivity of Rights. Except as provided in Sections 6(a)(ii),
6(b), 6(c) and 6(d), nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.

-11-



--------------------------------------------------------------------------------



 



     8. Full Settlement: Resolution of Disputes.
     (a) The payment by the Company to the Executive of the amounts required by
this Agreement shall serve as a full settlement of any and all claims which the
Executive may have against the Company arising out of or in connection with the
termination of the Executive’s employment by the Company.
     (b) The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as provided in
Section 6(a)(ii), such amounts shall not be reduced whether or not the Executive
obtains other employment. The Company agrees to pay promptly as incurred, to the
full extent permitted by law, all legal fees and expenses which the Executive
may reasonably incur as a result of any dispute or contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any dispute or
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.
     (c) If there shall be any dispute between the Company and the Executive
(i) in the event of any termination of the Executive’s employment by the
Company, whether such termination was for Cause, or (ii) in the event of any
termination of employment by the Executive, whether Good Reason existed, then,
unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction declaring that such termination was for Cause or that the
determination by the Executive of the existence of Good Reason was not made in
good faith, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive’s family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to Section
6(a) as though such termination were by the Company without Cause or by the
Executive with Good Reason; provided, however, that the Company shall not be
required to pay any disputed amounts pursuant to this paragraph except upon
receipt of an undertaking by or on behalf of the Executive to repay all such
amounts to which the Executive is ultimately adjudged by such court not to be
entitled.

-12-



--------------------------------------------------------------------------------



 



     9. Certain Additional Payments by the Company.
     (a) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 9) (a “Payment”) would be subject to the excise tax imposed by section
4999 of the Code or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax, imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
     (b) Subject to the provisions of Section 9(c), all determinations required
to be made under this Section 9, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Deloitte & Touche
LLP (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 9, shall be paid by
the Company to the Executive within five days of the receipt of the Accounting
Firm’s determination. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall furnish the Executive with a written opinion
that failure to report the Excise Tax on the Executive’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 9(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

-13-



--------------------------------------------------------------------------------



 



     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall: (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company, (iii) cooperate with the Company
in good faith in order effectively to contest such claim, and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
Section 9(c), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
     (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 9(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

-14-



--------------------------------------------------------------------------------



 



     10. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement). After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.
     11. Successors.
     (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive’s legal representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
     (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
     12. Compliance with Code Section 409A.
     (a) General. It is the intention of both the Company and the Executive that
benefits and rights to which Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If Executive or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Section 409A (with
the most limited possible economic effect on Executive and on the Company).

-15-



--------------------------------------------------------------------------------



 



     (b) Distributions on Account of Separation from Service. If and to the
extent required to comply with Section 409A, no payment or benefit required to
be paid under this Agreement on account of termination of Executive’s employment
shall be made unless and until Executive incurs a “separation from service”
within the meaning of Section 409A.
     (c) Six Month Delay for Specified Employees. If Executive is a “specified
employee,” then no payment or benefit that is payable on account of Executive’s
“separation from service,” as that term is defined for purposes of Section 409A,
shall be made before the date that is six months after Executive’s “separation
from service” (or, if earlier, the date of Executive’s death, to the extent that
such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A. For purposes of this
Section, Executive shall be considered to be a “specified employee” if, at the
time of his or her separation from service, Executive is a “key employee,”
within the meaning of Section 416(i) of the Code, of the Company (or any person
or entity with whom the Company would be considered a single employer under
Section 414(b) or Section 414(c) of the Code) any stock in which is publicly
traded on an established securities market or otherwise.
     (d) No Acceleration of Payments. Neither the Company nor Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
     13. Miscellaneous.
     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Florida, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. Notwithstanding the foregoing,
the parties hereto agree without the requirement of further consent that this
Agreement will be amended, to the extent required, to comply with the
requirements of section 409A of the Code and applicable regulations.

-16-



--------------------------------------------------------------------------------



 



     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

     
If to the Executive:
  To the Executive’s most recent address
according to the Company’s records.
 
   
If to the Company:
  Noven Pharmaceuticals, Inc.
 
  11960 S.W. 144th Street
 
  Miami, Florida 33186
 
  Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) The Company may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.
     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(i)-(v), shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.
     (f) The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Effective Date, may be terminated by either the Executive or the Company
at any time. Moreover, if prior to the Effective Date, the Executive’s
employment with the Company terminates, then the Executive shall have no further
rights under this Agreement. From and after the Effective Date, this Agreement
shall supersede any prior agreement between the parties with respect to the
subject matter hereof.
     (g) This Agreement shall supersede and replace any Employment Agreement
(Change in Control) between the Company and Executive dated prior to the date of
this Agreement.

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

            Noven Pharmaceuticals, Inc.
      /s/       Peter Brandt      President & Chief Executive Officer           
  /s/       [                    ]      Executive     

-18-